MEMORANDUM **
Miguel Angel Araiza Tova, Maria Isabel Ramirez Martinez, and Ivan Araiza Ramirez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely their motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
We do not review the BIA’s order denying petitioners’ motion to reopen because petitioners have not challenged the BIA’s finding of untimeliness, which is the only issue properly before this court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999) (“[0]n appeal, arguments not raised by a party in its opening brief are deemed waived.”).
We lack jurisdiction to review the petitioners’ challenge to the BIA’s previous order denying their applications for cancellation of removal because petitioners did not file a timely petition for review of that order. See 8 U.S.C. § 1252(b)(1); Ma v. Ashcroft, 361 F.3d 553, 558 n. 6 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.